DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 19 June 2020 are acceptable.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the structure of the elastomer reinforcement cord is unclear.  Some claim limitations are drawn to the cord prior to heat treatment, such as the presence of a resin filament.  Other claim limitations, however, are drawn to the cord after heat treatment, such as gaps between the metal filaments are filled with resin.  These limitations directly conflict with one another.  The ordinarily skilled artisan, presented with the claim language, would not be able to determine the structure of the cord.
Further in regards to Claim 1, the phrase a polymer material is unclear.  There is no polymer in the cord of Claim 1.  Is this supposed to be the resin of the resin filament?
Further in regards to Claim 1, how can the diameter be 98%?  If the diameter of the cord comprising only the metal filaments is a baseline, how can a cord with the same metal filaments be less than this diameter?  It could be greater, but if the size of the metal filaments does not change, then again, how can the diameter be less than 100%?
Further in regards to Claim 1, the phrase a total length of gaps between the metal filaments that form an outermost sheath layer, before vulcanization, is 85% or less of the geometrically calculated value is unclear.  Is the geometrically calculated value the geometrically calculated value for the diameter of the cord comprising only the metal filaments?  If so, how are the gap lengths compared to a diameter?  Since it is unclear whether this cord is before or after heat treatment, it is unclear how this comparison can occur.  If the cord is after treatment, the prior cord dimensions are irrelevant.  If the cord is prior to treatment, then the final cord dimensions are irrelevant.
In regards to Claims 7, 13, and 18, the phrase the resin filament is completely filled in a gap is unclear.  What does this mean?  The resin filament is only illustrated as being round.  As such, the gap would not be completely filled as there would be interstices between the metal filaments that would be filled.  Likewise, the product cannot be melted resin, as it is taught as being a resin filament in the claim.
In regards to Claims 6, 12, and 17, the phrase closed structure is unclear.  What is considered closed?  Filaments in contact?  What about the ends of the cord?  How can the resin flow if the filaments are closed?
In regards to Claims 8, 14, and 19, the phrase the polymer material is unclear.  Claim 1 is not clear as to whether the polymer material is present.  As such, the phrase does not have clear antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13, 15-18, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Shizuku et al (20190329593).
Shizuku teaches an elastomer reinforcement cord (Figures 1A, 1B) including a core (Details 2a) and at least one sheath layer (Details 2b), in which metal filaments (Details 2a, 2b) and a resin filament (Detail 1a) are twisted together, the elastomer reinforcement cord being characterized in that: 
gaps between the metal filaments are filled with resin (Figure 1B), and a diameter of the cord is from 98 to 100.5% of a geometrically calculated value of a diameter of the cord comprising only the metal filaments (as best understood, the cord of Figure 1B would seem to satisfy this requirement; see similarities between Figure 6 of the instant application, and Figure 1B of the prior art);
a total length of gaps between the metal filaments that form an outermost sheath layer, before vulcanization, is 85% or less of the geometrically calculated value (as best understood, the cord of Figure 1B would seem to satisfy this requirement; see similarities between Figure 6 of the instant application, and Figure 1B of the prior art); and
when, in a region surrounded by connecting a center of each metal filament forming the outermost sheath layer on a cross section in a direction orthogonal to an axial direction of the cord, a region other than the region occupied by the metal filaments is defined as a gap region, a ratio of a polymer material to the gap region is from 52 to 120% (Figure 1B shows an amount which is within this range, slightly below 100%).
In regards to Claim 2, Shizuku teaches a melting point or a softening point of the resin is from 80 to 160°C (Abstract).
In regards to Claims 3 and 9, Shizuku teaches a wire diameter of the metal filaments is from 0.10 to 0.70 mm (Paragraph 33).
In regards to Claims 4, 10, and 15, Shizuku teaches a melt flow rate, as defined by JIS K 7120, of a resin material of the resin filament is 1.0 g/min or more insomuch as Shizuku teaches the same material as the instant application.
In regards to Claims 5, 11, 16, and 20, Shizuku teaches the cord is formed by twisting the core comprising the resin filament and three metal filaments together (Figure 1A, Details 1a, 1b).
In regards to Claims 6, 12, and 17, Shizuku teaches the core that is formed by twisting the metal filaments together has a closed structure (as best understood, Figure 1A shows the filaments in contact, which would seem to be a closed structure).
In regards to Claims 7, 13, and 18, Shizuku teaches the resin filament is completely filled in a gap formed in the core that is formed by twisting three metal filaments together (as best understood, Figure 1A shows Detail 1a within the boundaries of the three metal filaments and not outside the gap formed in the core.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Doujak (6007912) Figures 1 and 2, and Besson et al (20030051788) Figures 1 and 2, teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732